Citation Nr: 0009925	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for peptic ulcer 
disease (PUD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to November 
1949 and from January to April 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1998, a notice of 
disagreement was received addressing the issues stated on the 
first page of this decision.  A statement of the case was 
issued in July 1998, and a substantive appeal was received in 
September 1998.


FINDINGS OF FACT

1.  The claims files include a medical diagnosis of current 
psychiatric disability, competent evidence of inservice 
incurrence, and medical evidence of a nexus to the veteran's 
active military service.  

2.  The veteran suffers from a psychosis which was first 
manifested during his active military service.

3.  The claims files do not include medical evidence linking  
lumbosacral 
strain, hearing loss or PUD to the veteran's active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disability is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  A psychosis was incurred during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999). 

3.  The veteran's claims of entitlement to service connection 
for lumbosacral strain, for hearing loss, and for peptic 
ulcer disease are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, ulcers and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board notes that the veteran's claims file was apparently 
lost at some point.  The claims folder was rebuilt and, 
therefore, does not contain all the veteran's service medical 
records.  The veteran has submitted some medical evidence 
from service, however, and that evidence has been considered 
and will be discussed below.

Medical evidence from the veteran's last period of active 
service shows that the veteran was hospitalized in January 
1951.  The admitting diagnosis was anxiety reaction.  In 
April 1951, the veteran was still hospitalized and a medical 
board was convened to determine whether the veteran was fit 
for duty.  The Board found the veteran unfit for duty and 
recommended discharge.  He was assigned a physical profile 
(PULHES) with a 'S' value of 4, denoting psychiatric 
problems.  The profile did not show any other physical 
problems at that time.  Documentation in the claims files 
shows that the veteran was discharged from service for a 
physical disability in April 1951.  

In June through August 1963, the veteran was treated at 
Arizona State Hospital.  Treatment notes associated with the 
claims file show that the veteran underwent both occupational 
and industrial therapy and that a psychiatric evaluation 
revealed a diagnosis of a schizophrenic reaction, schizo 
affective type, and schizo depression in the early or 
prepsychotic state.

In September through November 1963, the veteran was 
hospitalized at a VA hospital.  His established clinical 
diagnosis at that time was sociopathic personality with 
chronic alcoholism.  He was also diagnosed with reactive 
depression.  

VA outpatient records in the file cover the period from 
August 1979 to November 1997, with most of the records 
covering the period from August to September 1985.  In August 
1979, the veteran was diagnosed with upper back pain, neck 
pain and shoulder pain.  The veteran was diagnosed with 
chronic paranoid schizophrenia in outpatient records dated 
February 1982.  In August 1985, the veteran was diagnosed 
with rule out duodenal ulcer.  He also reported back pain 
radiating to his abdomen, but the physician did not think the 
veteran had suffered a myocardial infarction and diagnosed 
veteran with "? Pericarditis."  The veteran was also 
diagnosed with chronic low back pain at that time.  The 
doctor also made a notation that the veteran had problems 
hearing.  During that same month, the veteran underwent an 
audiological examination and UGI.  

On the authorized audiological evaluation in August 1985, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
--
50
LEFT
35
40
75
--
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 60 percent in the left ear.

After the UGI, the veteran was diagnosed with 
gastroesophageal reflux without evidence of reflux 
esophagitis and abnormal esophageal motility with poor 
secondary wave formation.  An exercise treadmill test in 
September 1985 showed no ischemia.  Finally, in November 
1997, the veteran was diagnosed with PUD and notations were 
made for the veteran to undergo colon cancer screening, 
although the results of such screening are not part of the 
record here.

At the veteran's December 1985 VA examination, he was 
diagnosed with a history of PUD, gastroesophageal reflux and 
recurrent lumbosacral strain.  He also underwent a 
psychiatric evaluation wherein the examiner found the veteran 
to have a schizophrenic reaction of a residual type with 
multiple somatic delusions.  He was also noted to have 
alcohol dependence and a personality disorder.

Finally, in December 1997, the veteran underwent his most 
recent VA examination.  The examiner there diagnosed the 
veteran with psychosis, not otherwise specified, most 
consistent with schizophrenia.  The examiner also noted 
alcohol dependence in remission by report of the veteran and 
a history of a personality disorder.  The examiner added, 
"while one cannot be completely certain because of the lack 
of complete description of his symptomatology in service, in 
his records or in his recollection, it would appear that his 
anxiety disorder has been a long-standing illness and likely 
has been with him for decades, dating back to the time of his 
service."

A.  Acquired Psychiatric Disorder

After reviewing the evidence of record, the Board finds that 
the claim based on an acquired psychiatric disability is 
well-grounded.  There is clearly a medical diagnosis of 
current psychiatric disability.  Further, the veteran's 
assertions regarding inservice incurrence are accepted as 
true for well-grounded purposes.  In fact, while the 
veteran's complete service medical records have not been 
located, several copies of service records appear to document 
hospitalization during service for psychiatric symptomatology 
which was diagnosed as anxiety reaction on at least one 
occasion.  Finally, the examiner who conducted the December 
1997 examination appears to have offered a medical opinion 
suggesting a link between anxiety and the veteran's military 
service.  The Board therefore finds that the requirements of 
a well-grounded claim have been met with regard to this 
issue.  38 U.S.C.A. § 5107(a); Caluza.  

Turning to the merits of the claim, the Board again notes 
that the evidence clearly shows current psychiatric 
disability.  The December 1997 VA examination resulted in a 
diagnosis of psychosis not otherwise specified, most 
consistent with schizophrenia.  One of the few service 
medical records which are included in the claims file is a 
1951 medical record which summarizes the veteran's 
hospitalization.  Significantly the reported impression was 
severe anxiety depression in which he is subject to periodic 
loss of contact with reality.  On another page of this 
summary appears the words "DEPRESSIVE REACTION PSYCHOTIC."  
While recognizing that complete service medical records are 
not available, the Board nevertheless views the above-cited 
service records as sufficient to show that a psychosis was 
first manifested during the veteran's military service.  
Granted that the record does not subsequently medically 
document psychiatric symptoms until 1963.  However, a 
psychosis is by regulation considered a chronic disorder.  In 
other words, the Board does not view this particular disorder 
as one which may have been acute in service, but rather that 
once manifested it has remained present since that time.  As 
such, the Board must conclude that the veteran currently 
suffers from a chronic acquired psychiatric disability which 
had its inception during the veteran's service.  Service 
connection is therefore warranted.  In making this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(a). 

B.  Lumbosacral Strain, Hearing Loss and PUD

However, the Board is unable to view the claims based on 
lumbosacral strain, hearing loss and PUD to be well-grounded.  
While there are medical diagnoses of current disability with 
regard to all three of these issues, and while the veteran's 
statement regarding inservice incurrence are accepted as true 
for purposes of the well-grounded analysis, there is simply 
no medical evidence suggesting a link or nexus between any of 
these disorders and the veteran's military service. 

As already noted, complete service medical records are 
unfortunately unavailable.  Nevertheless, there is otherwise 
no medical evidence showing any of these disorders for a 
number of years after service.  There is therefore no medical 
evidence of a continuity of pertinent symptoms from service 
to suggest a connection to service.  Moreover, while a 
medical examiner has offered an opinion which at least 
suggests that a psychiatric disorder may be linked to 
service, there are no medical opinions suggesting such a link 
or nexus to service as to the lumbosacral strain, hearing 
loss or ulcer claims.  In other words, what is missing to 
well-ground these claims is medical evidence suggesting that 
a current disorder is related to the veteran's military 
service.  

The Board hereby advised the veteran and his representative 
that in order to well-ground the lumbosacral strain, hearing 
loss and ulcer claims, medical evidence of a nexus to service 
is needed.  Without such medical evidence, the claims are not 
well-grounded.  While the Board has reviewed the veteran's 
various statements as well as lay statements offered in 
support of these claims, the record does not show that the 
veteran or the individuals offering supporting statements are 
competent to render opinions regarding medical causation.  
Espiritu.  The Board again stresses that there must be 
medical evidence of a nexus to service to well-ground these 
claims. 

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground these claims.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). 


ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability is well-grounded, and 
entitlement to service connection for a psychosis is 
warranted.  To this extent, the appeal is granted. 

The veteran's claims of entitlement to service connection for 
lumbosacral strain, for hearing loss and for peptic ulcer 
disease are not well-grounded.  To this extent, the appeal is 
denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

